Citation Nr: 1803249	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for pelvic disability.  

2.  Entitlement to service connection for right and left hip disability.

3.  Entitlement to service connection for right and left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without any additional expected evidence being submitted to the record.


FINDINGS OF FACT

1.  The Veteran's current pelvic disorder - bilateral sacroiliitis -- was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current right and left hip disorders are arthritis and were not manifest in service or to a degree of 10 percent within 1 year of separation, and are unrelated to service.  

4.  The Veteran's current right and left shoulder disorders were not manifest in service, or, for arthritis, to a degree of 10 percent within 1 year of separation, and are unrelated to service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for pelvic disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right and left hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for right and left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records show that the Veteran received treatment for groin pain in September 1995, diagnosed as strain of right inguinal ring.  There was treatment in November 1995, and he was seen again in July 1996, and in August 1996, for essentially the same problem.  A bone scan was normal in July 1996.  An MRI of his pelvis and hips, for chronic pelvic pain, was normal in August 1996.  

On service discharge examination in March 1997, the Veteran's medical history was gone over with handwritten notations regarding a number of health issues, but not those claimed, except for mention of a history of pubic symphysis pain worked up per orthopedics to include an MRI and a urology evaluation that were negative.  Additionally, it was noted at the time that the symptoms were reported by the Veteran to have resolved with time in 1996.  The service discharge examination clinical evaluation was negative in all relevant respects. 

Based on the evidence, the Board concludes that service connection is not warranted for a pelvic disorder.  The preponderance of the evidence including the service treatment records and the VA examination reports shows that while the Veteran had right groin/pubic symphysis pain problems in service, they resolved.  His current bilateral sacroiliitis, first shown on X-rays many years after service (in August 2010,) is not in the pubic area, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  It has shown up on X-rays since August 2010, but did not show up radiographically in service, despite a number of radiographic studies at that time.  His report on service discharge examination in March 1997, that his earlier groin pain had gone away (and the fact that service treatment records show that it was in a different part of his pelvic region), is deemed very probative and credible.  

It is also probative that he reported groin pain in service but not currently at the time of a June 1997 statement for VA compensation purposes concerning his groin, and that at the time of his VA examination for that claim, in July 1997, he reported that he had had no recurrence since November 1996.  

Additionally, a VA examiner in May 2011 opined that his current sacroiliitis was less likely than not caused by or related to the pelvic pain he had in service.  The claims folder was reviewed and the examiner noted that service treatment records revealed pelvic pain with pubic symphysis tenderness, and that X-rays in service were normal.  He currently has sacroiliitis, which involves a different area of his pelvis.  This was not shown in service.  

Based on the evidence, the Board also concludes that service connection is not warranted for current disability of either hip.  The Veteran's current right and left hip disorder, osteoarthritis of the hips, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  It was first clinically shown in or after 2010, which was many years post-service.  In July 2010, the Veteran's report was of left hip pain for 6 months, and modest degenerative change of the left hip was shown radiographically.  There was an earlier report in September 2009 showing insidious onset.  Subsequent VA treatment records verify degenerative joint disease of both hips.  

A VA examination was conducted on March 14, 2013, and it was found that the Veteran's current bilateral degenerative joint disease of the hips was not causally related to his in-service right groin pain.  The examiner stated that the Veteran had a normal bone scan and normal MRI scan while in service. Additionally, it was noted that upon separation examination, there was no evidence of any chronic disability in regards to the Veteran's in-service pelvic/groin complaints.  Furthermore, the examiner indicated that diagnostic studies confirm early degenerative changes of the hips with no indication of this condition shown in service or within the years immediately following separation from service.  

The Veteran testified in November 2016 that his in-service pain never went away.  However, this testimony lacks credibility as it is inconsistent with his in-service declaration at the time of his service discharge examination.  Further, he was clinically normal at that time, and there was no showing of the current disability until many years after service, with radiography negative in service.  The Board finds the preponderance of the evidence is against a finding that his current hip disability is related to service.  

The Veteran testified during his November 2016 hearing before the undersigned, and in a February 2011 statement, that he had hip issues in service and that his current shoulder and hip disabilities are due to service.  He appears to be saying that what was described as pubic area problems in service translate to his current hip disabilities, but he is not competent to opine on causality of this disability.  Medical expertise is required to opine on this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran has testified in November 2016, and/or elsewhere, to the effect that the pain he had in service is the same as that which he has now, and that his pain never went away, he is not competent to indicate that his current hip osteoarthritis was present and/or causing that pain, and the preponderance of the competent evidence indicates that his current hip arthritis is unrelated to service, including for the reasons explained by the VA examiners.  

Based on the evidence, the Board also finds that service connection is not warranted for disability of either shoulder.  Service records are negative for any treatment, complaints, or diagnosis of either a right or left shoulder disability.  Post-service, an October 2008 private medical record shows that the Veteran complained of right shoulder pain which he first noticed over the summer when batting in batting cages.  He was treated for ongoing right shoulder pain.  Radiographs showed a normal right shoulder with no bony pathology.  A diagnosis of rotator cuff syndrome or rotator cuff tendonitis was rendered.  A VA evaluation report from March 2009 reports that an MRI showed right shoulder degenerative change and a suspected labral tear.  More recently, osteoarthritis, or its equivalent, of each shoulder is shown.  

Time and treatment have passed, and on VA examination in March 2013, it was found that the Veteran had mild bilateral degenerative joint disease of both shoulders as well as a right labrum tear.  However, after examination and review of all the claims folder evidence, the examiner found that it was less likely as not that the Veteran's bilateral shoulder disability was directly caused by or associated with military service.  The examiner based this opinion on the fact that the Veteran did not have any complaints in service, there was no evidence of treatment in service, and the Veteran did not seek treatment for either shoulder over the course of several years following separation from service.  Additionally, the examiner correctly noted that the Veteran sought rheumatology care in 2002, and that at that time there was no mention of any bilateral shoulder problems.  The VA examiner went on to indicate that the evidence does not show any documentation of treatment for the Veteran's shoulders until 2008, and that at that time, the Veteran gave a history of onset as a result of spring batting.  He did not provide any testimony as to military onset at that time.  Additionally, the examiner noted that when the Veteran was seen in 2009, he reported a 9 month history of pain and that it began in the "batting cage."  Furthermore, the examiner stated that the Veteran first mentioned a military correlation when evaluated in 2012.  The VA examiner noted that while the Veteran was involved in active duty activities while in Somalia, he did not report any specific shoulder injuries; and that he did not report any specific injury that would be associated with a labrum tear of the shoulder.  

At the time of the Veteran's RO hearing in February 2013, he indicated that he did not seek treatment for his shoulders in service due to fear of being "labeled".  However, there is no indication that he would still fear being labelled at the time of his service discharge examination, shortly after which he was to be discharged.  His denials of having or having had trouble at that time would thus appear to have been truthful, and additionally and more importantly, his shoulders were evaluated and were found to be normal at the time.  This and the fact that when he first started getting treatment for shoulder problems post-service, he identified right shoulder problems that he had had for only a short period of time, and which developed after batting in batting cages, is considered very probative.  His report in February 2013 that he felt his problem began after service in Somalia and was associated with his MOS and duties, and that his symptoms really increased and were noticeable for two years following separation from service, lacks credibility as it is inconsistent with his reports to medical examiners in 2009.  The reasons which the VA examiner gave in March 2013 for finding that the Veteran's current shoulder disorders are not related to service are deemed more probative.  This is a complex medical matter and the examiner is a health care provider who considered the Veteran's service duties and all of his treatment records, whereas the Veteran is an untrained layperson not qualified to render such a medical opinion.  See Jandreau.

The Veteran also testified in November 2016 that he felt that his VA examination was inadequate, basically because the examiner took a phone call during the examination, and from there, the examination went downhill.  However, there were two current VA examination reports, by separate health care providers, regarding the issues.  They have been reviewed, and the Board finds that they are adequate for rating purposes.  The examiners reviewed the Veteran's medical history, examined him, and provided adequate reasons for the medical opinions they provided.  To the extent that the Veteran may feel that his current disabilities are due to vaccinations and/or pills he took prior to deployment to Somalia (see, for instance, a June 2014 VA medical record as well as the Veteran's November 2016 hearing testimony), he also says that joint pains started bothering him about 3 weeks after he had been there, but this is undercut by his March 1997 denial that he had had these symptoms in service.  Moreover, there is no medical evidence of record to support this theory, and the reasons given by the VA examiners amply show that there is no service relationship for these disorders which were first shown years post-service.  

Although the Board's decision cannot be favorable to the Veteran, we would like to thank the Veteran for his wartime service.  


ORDER

Service connection for pelvic disability is denied.

Service connection for right and left hip disability is denied.

Service connection for right and left shoulder disability is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


